UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA                                        Consent
                                                                Order of Restitution
                 V.

JONA TAN CORREA                                                Docket No. S2 20 Cr. 18 (RMB)


          Upon the application of the United States of America, by its attorney, Audrey Strauss,

United States Attorney for the Southern District of New York, Andrew K. Chan, Mollie

Bracewell, and Christy Slavik, Assistant United States Attorneys, of counsel; the presentence

report; the Defendant' s conviction on Count One of the above Indictment; and all other

proceedings in this case, it is hereby ORDERED that:

          1.     Amount of Restitution

          JONA TAN CORREA, the Defendant, shall pay restitution in the total amount of $54,000,

pursuant to 18 U.S.C. § 3663; 18 U.S.C . § 3663A (MYRA), to the victims of the offense charged

in Count One. The names, addresses, and specific amounts owed to each victim are set forth in

the Schedule of Victims, attached hereto as Schedule A. Upon advice by the United States

Attorney ' s Office of a change of address of a victim, the Clerk of the Court is authorized to send

payments to the new address without further order of this Court.

                 A.      Joint and Several Liability

          Restitution is joint and several with the following defendant in the following case:

GEORGE BRIDI and UMAR AHMAD, 20 Cr. 18 (RMB).

                 B.      Apportionment Among Victims

         Pursuant to 18 U.S .C. § 3664(i), all nonfederal victims must be paid before the United

States is paid. Restitution shall be paid to the victim(s) identified in the Schedule of Victims,

attached hereto as Schedule A, on a pro rata basis, whereby each payment shall be distributed

2020.01 .09
proportionally to each victim based upon the amount ofloss for each victim, as set forth more fully

in Schedule A.

        2.       Schedule of Payments

        Pursuant to 18 U.S.C. § 3664(f)(2), in consideration of the financial resources and other

assets of the Defendant, including whether any of these assets are jointly controlled; projected

earnings and other income of the Defendant; and any financial obligations of the Defendant;

including obligations to dependents, the Defendant shall pay restitution in the manner and

according to the schedule that follows: The total amount of restitution is due and payable

immediately pursuant to 18 U.S.C. § 3572(d)(l) upon entry of this judgment.

        3.       Payment Instructions

        The Defendant shall make restitution payments by certified check, bank check, money

order, wire transfer, credit card or cash. Checks and money orders shall be made payable to the

"S ONY Clerk of the Court" and mailed or hand-delivered to : United States Courthouse, 500 Pearl

Street, New York, New York I 0007 - Attention : Cashier, as required by 18 U.S.C. § 3611. The

Defendant shall write his/her name and the docket number of this case on each check or money

order. Credit card payments must be made in person at the Clerk' s Office. Any cash payments

shall be hand delivered to the Clerk's Office using exact change, and shall not be mailed. For

payments by wire, the Defendant shall contact the Clerk' s Office for wiring instructions.

        4.       Additional Provisions

       The Defendant shall notify, within 30 days, the Clerk of Court, the United States Probation

Office (d uring any period of probation or supervised release), and the United States Attorney's

Office, 86 Chambers Street, 3rd Floor, New York, New York 10007 (Attn: Financial Litigation

Unit) of (l) any change of the Defendant' s name, residence, or mailing address or (2) any material

change in the Defendant' s financial resources that affects the Defendant's ability to pay restitution

                                                  2
in accordance with 18 U.S.C. § 3664(k). If the Defendant discloses, or the Government otherwise

learns of, additional assets not known to the Government at the time of the execution of this order,

the Government may seek a Court order modifying the payment schedule consistent with the

discovery of new or additional assets.

         The Defendant shall pay interest on any restitution amount of more than $2,500.00, unless

restitution is paid in full before the fifteenth day after the date of the judgment, in accordance with

18 U.S.C. § 3612(t)(I).

        5.      Restitution Liability

        The Defendant's liability to pay restitution shall terminate on the date that is the later of20

years from the entry of judgment or 20 years after the Defendant's release from imprisonment, as

provided in 18 U.S.C. § 3613(b). Subject to the time limitations in the preceding sentence, in the

event of the death of the Defendant, the Defendant' s estate will be held responsible for any unpaid

balance of the restitution amount, and any lien filed pursuant to 18 U.S.C. § 3613(c) shall continue

until the estate receives a written release of that liability.




                                                    3
       6.          Sealing

       Consistent with 18 U.S.C. §§377l(a)(8) & 3664(d)(4) and Federal Rule of Criminal

Procedure 49.1, to protect the privacy interests of victims, the Schedule of Victims, attached hereto

as Schedule A, shall be filed under seal, except that copies may be retained and used or disclosed

by the Government, the Clerk' s Office, and the Probation Department, as need be to effect and

enforce this Order, without further order of this Court.


       AGREED AND CONSENTED TO:

       AUDREY STRAUSS
       United States Attorney for the
       Southern District of New York
             ;)'                                                       5/ 10/2021
       By: _ ·' _ _ _ _ _ _ _ _ __
       Andrew K. Chan / Mollie Bracewell / Christy Slavik            DATE
       One Saint Andrew' s Plaza
       New York, NY I0007
       Tel.: (212) 637-1072 / 2218 / 1113

       JONA TAN CORREA

       By:
            -----------
       Jon atan Correa                                               DATE


       By:BM~
       David Wikstrom, Esq.              '
                                                                      5/10/2021
                                                                     DATE
       233 Broadway Suite 2208
       New York, NY 10279
       Tel: (212) 248-5511




     , HONORABLE RICHARD M. BERMAN
       UNITED STATES DISTRICT JUDGE




                                                 4
       6.      Sealing

       Consistent with 18 U.S.C. §§377l(a)(8) & 3664(d)(4) and Federal Rule of Criminal

Procedure 49. l, to protect the privacy interests of victims, the Schedule of Victims, attached hereto

as Schedule A, shall be filed under seal, except that copies may be retained and used or disclosed

by the Government, the Clerk's Office, and the Probation Department, as need be to effect and

enforce this Order, without further order of this Court.


       AGREED AND CONSENTED TO:

       AU DREY STRAUSS
       U nited States Attorney for the
       Southern District of New York

       By: - - -- - - - - - - --
       Andrew K. Chan/ Mollie Bracewell / Christy Slavik              DATE
       One Saint Andrew's Plaza
       New York , NY 10007
       Tel.: (212) 637 - 1072 / 22l8 / 1113

       JON AT AN ~OR~-,,.,-?'
                          ,...,,.
                (.    , .. - .._,,,-- ,                                  .J'   /C · Z<n-j
       By:           ( .-/
       Jonat:an Correa                                                DATE


       By: - - - -- - --                  --
       David Wikstrom, Esq.                                           DATE
       233 Broadway Suite 2208
       New York, NY l 0279
       Tel: (212) 248-5511




                                                 4
UNITED STA TES DI STRI CT COURT
SOUTHERN DI STRICT OF NE W YORK

  United States of America                                           Schedule of Victims

                               V.                                    S2 20 Cr. 18 (RMB)

  Jonatan Correa,                                                         UNDER SEAL


                Defendant.



  Nam e                             Address                        Amount of Restitution
  Motion Picture Association        15301     Ventura   Boulevard, $54,000.00
  ATTN: Restitution                 Building E
                                    Sherman Oaks, CA 91403
                                    Re: Jonatan Correa (20 Cr. 18
                                    (RMB))
 Total                                                             $54,000.00




2020.01 .09
